Citation Nr: 0921526	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-00 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psychosis with depression, and if so, whether the claim 
should be granted.

2.  Entitlement to service connection for a left eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to 
September 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

The issues of entitlement to service connection for psychosis 
with depression and entitlement to service connection for a 
left eye disability are addressed in the REMAND that follows 
the order section of this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for a psychosis with 
depression was denied in an unappealed rating decision issued 
in February 2004.

2.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and is sufficient to raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a psychosis 
with depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Entitlement to service connection for a psychosis with 
depression was denied in an unappealed rating decision issued 
in February 2004 because the evidence did not show that the 
Veteran's current mental disability occurred in or was caused 
by service.

The subsequently received evidence includes a March 2007 
treatment note in which a VA psychiatrist stated that she 
suspected that the Veteran had a psychotic disorder while in 
the military, but that she could not confirm that he did.  
The VA psychiatrist also indicated that a review of the 
Veteran's military, health, and mental health records during 
that time period would be helpful in being able to offer a 
professional opinion regarding his mental state at that time.

This evidence is not cumulative or redundant of the evidence 
previously of record.  In addition, because it suggests that 
there is a relationship between the Veteran's current 
psychiatric disability and his period of service, it is 
sufficient to establish a reasonable possibility of 
substantiating the claim.  Accordingly, it is new and 
material and reopening of the claim is in order.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for a psychosis with 
depression is granted.


REMAND

The issues of entitlement to service connection for psychosis 
with depression and entitlement to service connection for a 
left eye disability must be remanded for VA examinations.

With respect to the claim for service connection for a 
psychosis with depression, while the record reflects a 
current diagnosis of psychosis, service treatment records do 
not indicate any diagnosis of any psychotic disorder.  
However, April 1990 service treatment records indicate in-
service psychiatric treatment for alcohol and drug 
dependence.  Moreover, as discussed above, a VA psychiatrist 
has stated that she suspected that the Veteran had a 
psychotic disorder while in the military, and that a review 
of the military, health, and mental health records during 
that time period would be helpful in being able to offer a 
professional opinion regarding his mental state at that time.  
The Veteran has not yet been afforded a VA examination to 
determine whether any psychosis with depression is 
etiologically related to his period of service.  Accordingly, 
the Veteran should be afforded such an examination.

With respect to his claim for service connection  for a left 
eye disability, service treatment records document a left eye 
injury in May 1989, when he Veteran was hit in the eye and 
was noted to have two small patches of blood in the eye.  The 
Veteran was diagnosed as having a popped blood vessel in the 
sclera.  September 2003 VA treatment records indicate that 
the Veteran had brown spots in his eyes, which he attributed 
to an in-service injury involving engine oil.  The Veteran 
has never been provided a VA etiology examination to 
determine whether he has a current left eye disorder related 
to his in-service eye injury.  Thus, the Veteran should be 
afforded such an examination.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's claimed disabilities.

2.	Then, the Veteran should be afforded a 
VA examination by a psychiatrist or 
psychologist to determine if he has a 
psychosis with depression related to 
his period of service.  The claims 
folder must be provided to and reviewed 
by the examiner.  Any indicated studies 
should be performed.  Based on 
examination results and a review of the 
claims folder, the examiner should 
provide an opinion with respect to the 
Veteran's claimed psychosis with 
depression as to whether there is a 50 
percent or better probability that the 
disorder originated during service or 
is otherwise etiologically related to 
the Veteran's period of service.  The 
rationale for each opinion expressed 
must also be provided.

3.	The Veteran also should be afforded a 
VA examination by an ophthalmologist to 
determine if he has a left eye disorder 
related to his period of service.  The 
claims folders must be provided to and 
reviewed by the examiner.  Any 
indicated studies should be performed.  
Based on the examination results and a 
review of the claims folders, the 
examiner should provide an opinion with 
respect to the Veteran's claimed left 
eye disorder as to whether there is a 
50 percent or better probability that 
the disorder is etiologically related 
to an in-service left eye injury or to 
the Veteran's period of service in any 
other way.  The rationale for each 
opinion expressed must also be 
provided.

4.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

5.	Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


